Order                                                                                 Michigan Supreme
                                                                                                  Court
                                                                                      Lansing, Michigan
  March 10, 2015
                                                                                        Robert P. Young, Jr.,
                                                                                                   Chief Justice

  150846(146)(148)                                                                       Stephen J. Markman
                                                                                             Mary Beth Kelly
                                                                                              Brian K. Zahra
                                                                                      Bridget M. McCormack
  DTE ELECTRIC COMPANY, a/k/a DETROIT                                                       David F. Viviano
                                                                                        Richard H. Bernstein,
  EDISON COMPANY,                                                                                       Justices
            Plaintiff-Appellee,
                                                             SC: 150846
  v                                                          COA: 317976
                                                             Oakland CC: 2013-132055-CH
  JOSEPH CONSTANT,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motions of defendant-appellant for permission to
  electronically file Exhibits 98-188 and Exhibit 200 to his amended application for leave
  to appeal are GRANTED. The exhibits that were electronically submitted on March 3,
  2015, and March 9, 2015, are accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             March 10, 2015